COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                         NOTICE REGARDING DOCUMENTS FILED IN CASE
                                  STAYED FOR BANKRUPTCY

Appellate case name:      Tim Wooters v. Unitech International, Inc.

Appellate case number:    01-15-00174-CV

Trial court case number: 2012-10494

Trial court:              55th District Court of Harris County

        This appeal is stayed pursuant to the Suggestion of Bankruptcy filed on November 11,
2015 indicating that appellant, Tim Wooters, has filed a petition for relief under Chapter 11 of
Title 11, United States Code, in Case 15-80332, in the United States Bankruptcy Court for the
Southern District of Texas. See 11 U.S.C. § 362(a) (2000) (automatic stay in bankruptcy).

        Until the parties notify the Court that the Bankruptcy has been concluded and move to
reinstate the case, the Court will take no further action other than to receive and hold any
documents tendered during the period of suspension. See TEX. R. APP. P. 8.2.

       Unless a party successfully moves to reinstate or sever, this appeal will be an inactive
case on the Court’s docket. See TEX. R. APP. P. 8.3.




Clerk’s signature:


Date: November 24, 2015